                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI

JOYCE (CAMP) McDERMOT,                        )
                                              )
                               Plaintiff,     )
                                              )
       vs.                                    )       Case No. 6:17-cv-03044-MDH
                                              )
CAROL DAVIS and                               )
TANEY COUNTY, MISSOURI,                       )
                                              )
                               Defendants.    )

               DEFENDANTS’ REPORT ON STATE COURT PROCEEDINGS


       COME NOW the Defendants, by and through their counsel of record, Keck, Phillips &

Wilson, LLC, and state the following to the Court:


       1.       Defendants have no material disagreement with Plaintiff’s report regarding

McDermot v. Doner, et al., Lawrence County Case No. 17LW-CC000002.


       2.       There has been other recent activity in In the Matter of Barbara Hilderbrand,

Taney County Case No. 12AF-PR00152, the original probate preceding that disposed of the

assets of the Hilderbrand Trust that is the subject of the instant case. The Doner family has

asked the Court to re-open that case and hear a motion for relief from the final judgment

approving final settlement of the estate. It is anticipated that the Taney County Probate Court

will hear that motion during May, June or July this year.


       3.       Defendants agree that, in light of the Court’s rulings in this matter thus far, it is

reasonable to continue the stay until more of the underlying issues are determined by the state

courts as discussed herein.




            Case 6:17-cv-03044-MDH Document 43 Filed 04/16/19 Page 1 of 2
                                            Respectfully submitted,


                                            KECK, PHILLIPS & WILSON, LLC

                                            By:    /s/Matthew D. Wilson
                                                   Patricia A. Keck      #42811
                                                   Matthew D. Wilson #59966
                                                   3140 E. Division
                                                   Springfield, Missouri 65802
                                                   Phone: 417-890-8989
                                                   pat@kpwlawfirm.com
                                                   matt@kpwlawfirm.com
                                                   Attorneys for Defendants

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a complete copy of the foregoing was served on all
counsel of record herein via ECF this 16th day of April, 2019, to:

Mr. Timothy Davis
Attorney at Law
PO Box 1625
Branson, MO 65615

                                                           /s/ Matthew D. Wilson
                                                               Matthew D. Wilson




         Case 6:17-cv-03044-MDH Document 43 Filed 04/16/19 Page 2 of 2
